Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 1 of 43 PageID: 47




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 THE TORONTO-DOMINION BANK,

                           Plaintiff,
                                                             Civil Action No. ______
                v.
                                                         Document Electronically Filed
 PLAID INC.,

                           Defendant.


         COMPLAINT FOR TRADEMARK COUNTERFEITING, TRADEMARK
              INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
              FALSE ADVERTISING, AND UNFAIR COMPETITION

        Plaintiff The Toronto-Dominion Bank, by its undersigned attorneys, alleges as follows,

upon actual knowledge with respect to its itself and its own acts, and upon information and belief

as to all other matters:


                                            THE PARTIES

        1.      Plaintiff The Toronto-Dominion Bank (“TD”) is a Chartered Bank, organized and

existing under the laws of Canada, with its U.S. headquarters at 1701 Route 70 East, Cherry Hill,

New Jersey, 08034.

        2.      Upon information and belief, Plaid Inc. is a Delaware corporation with its

headquarters at 85 Second Street, Suite 400, San Francisco, California 94105.

                                        NATURE OF THE ACTION

        3.      This is an action for trademark counterfeiting, trademark infringement, false

designation of origin, false advertising, and unfair competition under the Lanham Act, 15 U.S.C.

§ 1051, et seq. and New Jersey statutory and common law.



                                                 1
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 2 of 43 PageID: 48




       4.      TD brings this action because Defendant Plaid Inc. has created a user interface

(“UI”) for financial services applications that uses TD’s TD and TD BANK trademarks, logo,

and green color scheme to replicate TD’s genuine login page and to dupe consumers into

believing they are entering their sensitive personal and financial information in the bank’s trusted

and secure platform. In reality, however, consumers are unwittingly giving their login

credentials to Defendant, who takes the information, stores it on its servers, and uses it to mine

consumers’ bank records for valuable data (e.g., transaction histories, loans, etc.), which

Defendant monetizes by selling to third parties. Defendant’s unscrupulous practices are the

subject of a separate consumer class action for invasion of privacy and other wrongs.

                                 JURISDICTION AND VENUE

       5.      This action arises under the federal Trademark Act, 15 U.S.C. § 1051, et. seq.,

and under New Jersey statutory and common law. This Court has subject matter jurisdiction

over this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b). This

Court also has diversity jurisdiction under 28 U.S.C. § 1332 because TD and Defendant reside in

different states—namely New Jersey and California, respectively—and the amount in

controversy exceeds $75,000 exclusive of interest and costs. Pursuant to 28 U.S.C. § 1367, this

Court has supplemental jurisdiction over TD’s state law claims because those claims are

substantially related to TD’s federal Lanham Act claims.

       6.      This Court has personal jurisdiction over Defendant and venue is proper in the

District of New Jersey pursuant to 28 U.S.C. § 1391(b) and (c) because TD is being harmed in

this District; Defendant is conducting business in this District; and Defendant is using the

unlawful TD mark, logo, and green color scheme in this District.




                                                 2
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 3 of 43 PageID: 49




                  TD, ITS SERVICES, AND ITS FAMOUS TRADEMARKS

       7.       TD is a diversified financial services company that offers a broad spectrum of

financial products and services to consumers, small businesses, and commercial clients.

       8.       With approximately 89,000 employees and deep community roots dating back

more than 150 years, TD is one of the ten largest and best-known banks in the United States. TD

offers a broad array of retail, small business, and commercial banking and other financial

products and services to millions of customers through its extensive network of approximately

1,300 physical locations in the U.S. alone.

       9.       TD has used the name and trademark TD in the U.S.—alone and/or with other

word and/or design elements, including BANK—since at least as early as September 1969 to

identify its various financial services (the “TD Marks”).

       10.      TD has obtained a number of federal trademark registrations for its TD and TD

BANK marks (among others) for a variety of financial and computer/software goods and

services, including:

         Mark            Reg. No.                           Products/Services
                         Reg. Date
                        1649009       Various banking and financial services in Class 36.
                        06-25-1991

                        3037995       Various banking and financial services in Class 36.
                        01-03-2006


                        3041170       Various banking and financial services in Class 36.
                        01-10-2006


  TD                    3041792       Various financial services in Class 36.
                        01-10-2006
  TD                    4388813       Various banking and financial goods in Classes 9 and 16.
                        08-20-2013



                                                 3
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 4 of 43 PageID: 50




       Mark        Reg. No.                         Products/Services
                   Reg. Date
                                Various financial and banking services in Classes 35, 36,
                                38, and 41, including online banking services and online
                                banking account services featuring account information
                                reporting, automated clearing house, wire transfer and stop
                                payment services; online mortgage banking, consumer and
                                commercial lending services, investment brokerage, and
                                stock brokerage services; banking services and online
                                banking services, namely, providing customers with online
                                access to account information, account management and
                                reports, and electronic transactions via the Internet and
                                computer networks.

                   4388814      Various banking and financial goods and services in Classes
                   08-20-2013   9 and 16.

                                Various financial and banking services in Classes 35, 36,
                                38, and 41, including online banking services and online
                                banking account services featuring account information
                                reporting, automated clearing house, wire transfer and stop
                                payment services; online mortgage banking, consumer and
                                commercial lending services, investment brokerage, and
                                stock brokerage services; banking services and online
                                banking services, namely, providing customers with online
                                access to account information, account management and
                                reports, and electronic transactions via the Internet and
                                computer networks.

                   4332605      Various banking and financial goods in Classes 9 and 16.
                   05-07-2013
                                Various financial and banking services in Classes 35, 36,
                                38, and 41, including online banking services and online
                                banking account services featuring account information
                                reporting, automated clearing house, wire transfer and stop
                                payment services; online mortgage banking, consumer and
                                commercial lending services, investment brokerage, and
                                stock brokerage services; banking services and online
                                banking services, namely, providing customers with online
                                access to account information, account management and
                                reports, and electronic transactions via the Internet and
                                computer networks.

  TD BANK          3788055      Various banking and financial services in Class 36.
                   05-11-2010


                                          4
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 5 of 43 PageID: 51




         Mark            Reg. No.                           Products/Services
                         Reg. Date
                        3854367        Banking services in Class 36.
                        09-28-2010

                        3845809        Banking services in Class 36.
                        09-07-2010

                        3979909        Various banking and financial services in Class 36.
                        06-21-2011


These registrations are all incontestable. Printouts of the registrations, taken from the U.S.

Patent and Trademark Office’s online database, are attached as Exhibit A.

       11.      In addition to the TD Marks, consumers identify TD and its services by the color

green, which has been TD’s corporate color for decades and has been continuously and

prominently used with, in, and throughout TD’s marks, website, advertisements, promotions,

branches, and app (see examples below).




                                                 5
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 6 of 43 PageID: 52




                                      6
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 7 of 43 PageID: 53




       12.        TD customers can access their accounts online via TD’s website and mobile app.

There, consumers can view and manage their accounts, deposit checks, pay bills, transfer and

send money, and more.

       13.        When consumers access their TD accounts online, they are presented with a login

screen with the TD name, mark, and logo—presented in green—where they enter their name and

password, i.e.:




                     Website Login Screen                       App Login Screen

       14.        TD uses multiple industry-accepted security practices, including firewalls,

encryption, and multilayered authentication controls, to safeguard its customers’ privacy and the

security of their financial information entered online and through TD’s mobile apps. Day in and

day out, consumers trust and rely on these and other measures to protect their identities, hard-

earned money, and sensitive and valuable financial information.

       15.        For years, TD has extensively advertised, marketed, and promoted its TD-branded

services through a variety of high profile national and local media, including television, radio,




                                                   7
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 8 of 43 PageID: 54




Internet, direct mail, and print advertisements. In just the last two years alone, TD spent around

30 million annually on certain advertising activities.

       16.     TD has also promoted itself, its marks, and its services through various high-

profile sponsorships of athletics, arts and entertainment, community events, and more, including

the Boston Bruins professional NHL team, Boston Celtics professional NBA team, Somerset

Patriots minor league baseball team, Greenville Drive minor league baseball team, Mayor’s Cup

pro cycling race, U.S. Olympic Biathlon teams, Kimmel Center, TD James Moody Jazz Festival,

TD Stage at the Peace Center, annual TD Five Boro Bike Tour in New York, and annual TD

Beach to Beacon 10K.

       17.     TD owns the naming rights to multiple sports and entertainment venues, including

New Jersey’s TD BANK BALLPARK, Boston’s TD GARDEN, Florida’s TD BALLPARK, and

the College of Charleston’s TD ARENA (depicted below):




                                                 8
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 9 of 43 PageID: 55




       18.    As a result of its tremendous success, TD has received extensive media coverage,

including in widely circulated media, such as Businessweek, Forbes, Investor’s Business Daily,

Business Insider, Wall Street Journal, American Banker, Huffington Post, Washington Post,

BuzzFeed, CNN, CNBC, New York Times, PBS, Fox News, and Yahoo! Finance.

                                               9
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 10 of 43 PageID: 56




        19.      Over the years, TD has also received numerous corporate and business awards,

 including:

        •     Fortune 500 list of America’s largest companies
        •     Fortune’s Great Places to Work: Finance and Insurance
        •     Reader’s Digest list of Most Trusted Brand Award in the Bank/Trust Company
              Category
        •     Forbes’ list of World’s Best Banks
        •     Forbes’ list of Best Employers for Diversity
        •     American Banker’s Most Powerful Women in Banking
        •     J.D. Power’s highest-ranked bank in U.S. Retail Banking Satisfaction Study
        •     Forbes’ list of Best Employers for New Grads
        •     National LGBT Chamber of Commerce “Best of the Best: Corporation for Inclusion”

        20.      The TD mark has become well-known and famous by virtue of extensive public

 exposure and the tremendous success of TD’s products and services.

                           DEFENDANT AND ITS WRONGFUL ACTS

        21.      Defendant, a financial technology (“fintech”) company, offers a financial

 technology infrastructure product, consisting of software and a UI that connects third-party

 applications (“apps”) to consumers’ bank accounts, without ever having the consumers login to

 the accounts.

        22.      Defendant’s Plaid product is used in several popular payment and investment

 apps, including Venmo, Coinbase, Square’s Cash App, and Stripe, each of which allows

 consumers to send and receive money from their TD and other financial accounts.

        23.      When connecting a third-party app to consumers’ bank accounts, Defendant’s

 Plaid product uses an authentication process that differs from, and bypasses, the customary

 authentication process.

        24.      Typically, when consumers access their bank accounts via a third-party webpage

 or app, this is done via an “OAuth” process that redirects the consumers from the original third-

 party webpage or app directly to their bank’s own webpage or app. Once there, consumers enter

                                                 10
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 11 of 43 PageID: 57




 their login credentials and are then redirected back to the original third-party webpage or app.

 Behind the scenes, the bank returns a “token” that allows the original webpage or app to access

 the consumer’s bank identification as necessary and authorized by the consumer, but without

 giving the third-party webpage or app provider access to the consumer’s login information.

         25.    Instead of redirecting consumers from the third-party app to their bank’s website

 or app, the Plaid product’s authentication sidesteps the “OAuth” process by creating “dummy”

 screens that replicate the banks’ login pages, giving consumers the impression that they have

 been transported to their bank’s website or app and are logging into their account. In reality,

 consumers are giving their credentials to Defendant, who then uses the information to log into

 the banks’ systems while the consumer remains in the third-party app.

         26.    For example, a consumer using Venmo who wants to connect to their TD account

 is presented with a “selection” screen that displays the TD Marks among other bank names and

 logos, e.g.:




                         Defendant’s Plaid UI Selection Screen on Venmo




                                                 11
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 12 of 43 PageID: 58




        27.     Once a consumer using Venmo selects TD BANK, the consumer is presented with

 a “credential” screen, which purposefully imitates the look and feel of TD’s login page and

 prompts consumers to enter their user name and password:




                        Defendant’s Plaid UI Credential Screen on Venmo

        28.     After receiving the consumer’s login credentials, the Plaid UI presents a “loading”

 screen, which also uses TD’s name, mark, logo, and green color scheme to make users believe

 they are interacting directly with the bank’s real webpage or app:




                         Defendant’s Plaid UI Loading Screen on Venmo

                                                12
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 13 of 43 PageID: 59




         29.     On information and belief, the Plaid UI takes consumers through these or similar

 steps and presents consumers with screens using TD’s name, mark, logo, and green color scheme

 on all third-party apps that use Defendant’s Plaid product.

         30.     After taking consumers’ login credentials, Defendant sends the information to its

 servers, where it is kept and used to collect data from all accessible accounts (e.g., checking,

 savings, and credit card)—not just the specific account a customer may have intended to connect

 to the third-party app.

         31.     Defendant tracks “typically 24 months of transaction data, including geolocation,

 merchant, and category information,” which it stores and analyzes using machine learning. (See

 https://plaid.com/products/transactions/.) This valuable personal financial information is then

 offered and sold to third-party apps. (See https://plaid.com/pricing/.)

         32.     According to an individual identified as a former Plaid programmer, Defendant

 “develop[ed] methodologies for bypassing the anti-scraping measures on several banking

 websites” and “ignore[ed] banks’ refusals” to grant Defendant access to bank customers’

 information. (See https://news.ycombinator.com/item?id=17692291.)

         33.     Defendant has boasted that “[o]ver a quarter of people with US bank accounts”

 and “tens of millions of users” have connected financial accounts using Plaid. (See

 https://plaid.com/overview-privacy/; https://plaid.com/documents/plaid-for-financial-

 institutions.pdf.)

         34.     Defendant has conceded that it is able to obtain consumers’ sensitive financial

 information by using TD’s and other banks’ “branding elements” because they give “end-users []

 a greater sense of security and familiarity when they recognize their institution’s look-and-feel.”

 (See https://blog.plaid.com/improved-search/.)



                                                  13
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 14 of 43 PageID: 60




        35.     Defendant has also touted that the “native experience” of consumers entering

 login credentials for “personal financial data without ever leaving the original app” “increase[es]

 user conversion.” (See https://fin.plaid.com/articles/demystifying-screenless-exchange/.)

        36.     On April 17, 2020, TD sent a letter to Defendant accusing Defendant of

 trademark infringement and unfair competition, and demanding that Defendant promptly cease

 its use of TD’s marks and branding.

        37.     On May 1, 2020, Defendant responded to TD denying liability and refusing to

 stop using TD’s name, mark, logo, and green color scheme.

        38.     On May 4, 2020, a consumer class action lawsuit was filed against Defendant,

 Cottle v. Plaid Inc., No. 3:20-cv-03056 (N.D. Cal. filed May 4, 2020), alleging that Defendant

 deceptively and fraudulently collects, stores, aggregates, and monetizes consumers’ sensitive

 financial credentials and transactions in violation of consumers’ privacy, the Computer Fraud

 and Abuse Act, and other laws.

                                INJURY TO TD AND THE PUBLIC

        39.     Defendant’s use of TD’s name, mark, and green color scheme to mimic TD’s

 genuine login pages is likely to confuse and deceive people into believing that they have been

 forwarded to TD’s website or app and that they are providing their login credentials to TD—not

 to Defendant or anyone else.

        40.     Defendant’s unauthorized use of TD’s name, mark, and green color scheme is

 likely to cause confusion, mistake, and deception as to the source or origin of Defendant, its

 business, and/or its commercial activities with TD.

        41.     Defendant’s unauthorized use of TD’s name, mark, and green color scheme has

 damaged and irreparably injured and, if permitted to continue, will further damage and



                                                 14
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 15 of 43 PageID: 61




 irreparably injure TD, TD’s name and marks, TD’s reputation and goodwill, and the public’s

 interest in being free from confusion, mistake, and deception.

        42.     Defendant intentionally used TD’s name, mark, and green color scheme to trick

 people into believing that they were at TD’s site or app in order to obtain their valuable and

 private financial information. As a result, Defendant acted knowingly, willfully, in reckless

 disregard of TD’s rights, and in bad faith.

        43.     TD and the public have no adequate remedy at law.

                                   FIRST CLAIM FOR RELIEF

                          Federal Trademark Counterfeiting Under
         Sections 32(1)(b), 34(d) of the Lanham Act, 15 U.S.C. §§ 1114(1)(b), 1116(d)

        44.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 43 of this Complaint.

        45.     Defendant has used and continues to use a counterfeit of TD’s federally registered

 TD Marks (including Reg. Nos. 4388813, 4388814, and 4332605) in connection with the sale,

 offering for sale, and distribution of online financial services in violation of Sections 32(1)(b),

 34(d) of the Lanham Act, 15 U.S.C. §§ 1114(1)(b), 1116(d).

                                 SECOND CLAIM FOR RELIEF

                             Federal Trademark Infringement Under
                                Section 32(a) of the Lanham Act,
                                       15 U.S.C. § 1114(1)

        46.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 45 of this Complaint.

        47.     Without TD’s consent, Defendant used and continues to use in commerce

 reproductions, copies, and colorable imitations of TD’s registered TD and TD BANK marks in

 connection with the offering, distribution, and advertising of services, which is likely to cause


                                                  15
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 16 of 43 PageID: 62




 confusion, or to cause mistake, or to deceive, in violation of Section 32(1) of the Lanham Act, 15

 U.S.C. § 1114(1).

                                  THIRD CLAIM FOR RELIEF

                      Federal Trademark Infringement, False Designation
                           of Origin, and Unfair Competition Under
                            Section 43(a)(1)(A) of the Lanham Act,
                                   15 U.S.C. § 1125(a)(1)(A)

        48.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 47 of this Complaint.

        49.     Defendant’s actions described above are likely to cause confusion, mistake, or

 deception as to the origin, sponsorship, or approval of Defendant, Defendant’s services/goods,

 and/or Defendant’s commercial activities by or with TD, and thus constitute trademark

 infringement, false designation of origin, and unfair competition in violation of Section

 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

                                 FOURTH CLAIM FOR RELIEF

                                        False Advertising
                             Section 43(a)(1)(B) of the Lanham Act,
                                    15 U.S.C. § 1125(a)(1)(B)

        50.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 49 of this Complaint.

        51.     The aforesaid acts of Defendant constitute false and misleading descriptions and

 misrepresentations of fact in commerce which, in commercial advertising and promotion

 misrepresent the nature, characteristics, and qualities of TD’s and Defendant’s goods, services,

 and/or commercial activities.

                                  FIFTH CLAIM FOR RELIEF

                                 Trademark Counterfeiting Under
                                      N.J. Stat. § 56:3-13.16

                                                 16
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 17 of 43 PageID: 63




        52.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 51 of this Complaint.

        53.     TD’s TD Marks are protected at common law.

        54.     Defendant’s actions described above constitute use without TD’s consent of

 reproductions, counterfeits, copies, or colorable imitations of TD’s Marks in connection with

 Defendant’s sale, distribution, offering for sale, and advertising in New Jersey of goods or

 services that is likely to cause confusion or mistake or to deceive as to the source of origin of the

 goods or services.

        55.     Defendant’s actions constitute a violation of N.J. Stat. § 56:3-16.

                                  SIXTH CLAIM FOR RELIEF

                                     Unfair Competition Under
                                         N.J. Stat. § 56:4-1

        56.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 55 of this Complaint.

        57.     Defendant’s actions described above constitute the misappropriation for

 Defendant’s own use of TD’s name, brand, trademarks, reputation, and goodwill in violation of

 N.J. Stat. § 56:4-1.


                                 SEVENTH CLAIM FOR RELIEF

         Trademark Infringement, Unfair Competition, False Designation of Origin,
                                 and Misappropriation
                           Under New Jersey Common Law

        58.     TD repeats and realleges each and every allegation set forth in paragraphs 1

 through 57 of this Complaint.




                                                  17
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 18 of 43 PageID: 64




         59.     Defendant’s actions described above are likely to cause confusion, mistake, or

 deception as to the origin, sponsorship, or approval of Defendant, Defendant’s services/goods,

 and/or Defendant’s commercial activities by or with TD, and thus constitute common-law

 trademark infringement, unfair competition, false designation of origin, and misappropriation of

 TD’s Marks and goodwill under the common law of New Jersey.


                                           JURY DEMAND

         60.     Pursuant to Fed. R. Civ. P. 38, TD respectfully demands a trial by jury on all

 issues properly triable by a jury in this action.

                                       PRAYER FOR RELIEF

         WHEREFORE, TD respectfully requests that this Court enter judgment in its favor on

 each and every claim for relief set forth above and award it relief, including but not limited to the

 following:

         A.      An Order declaring that Defendant’s uses of the TD Marks knowingly and

 willfully infringe TD’s TD Marks and green color scheme, constitute counterfeiting of TD’s

 registered marks, and constitute unfair competition, as detailed above.

         B.      An Order enjoining Defendant, its officers, directors, employees, agents,

 subsidiaries, distributors, dealers, app partners, related companies, and all persons in active

 concert or participation with any of them:

                 1.      From using, registering, or seeking to use or register any name, mark,

                 trade name, company name, domain name, source identifier, or designation

                 comprised of or containing TD, the color green, or any similar term(s) in any

                 manner likely to cause confusion with TD and/or its marks or to otherwise injure

                 TD and/or its reputation;

                                                     18
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 19 of 43 PageID: 65




                2.      From representing, by any means whatsoever, directly or indirectly, that

                Defendant, its services/goods, and/or its activities originate from, are sponsored

                by, or are associated, affiliated, or connected with TD in any way;

                3.      From creating login and other screens, materials, or imagery that mimic or

                purport to be real TD screens, materials, or imagery; and

                4.      From assisting, aiding, and/or abetting any other person or business entity

                in engaging in or performing any of the activities referred to in subparagraphs

                B(1) through (3) above.

        C.      An Order requiring Defendant to immediately retract and destroy all products,

 packaging, signage, advertisements, promotional materials, stationary, forms, and/or materials

 and things that contain or bear TD, or any other name, mark, trade name, company name, source

 identifier, or designation that contains or is confusingly similar to TD’s marks.

        D.      An Order directing that, within thirty (30) days after the entry of the injunction,

 Defendant file with this Court and serve on TD’s attorneys a report in writing and under oath

 setting forth in detail the manner and form in which Defendant has complied with the injunction.

        E.      An Order requiring Defendant to account for and pay to TD all profits arising

 from Defendant’s unlawful acts, and increasing such profits, for payment to TD in accordance

 with 15 U.S.C. § 1117 and other applicable laws.

        F.      An Order requiring Defendant to pay statutory damages in accordance with 15

 U.S.C. § 1117(c) of up to $2,000,000 for each type of service sold, offered for sale, or distributed

 by Defendant under the TD Marks.

        G.      An Order requiring Defendant to pay TD actual damages, in an amount to be

 determined (but exceeding $75,000), caused by the foregoing acts, and trebling such damages in



                                                 19
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 20 of 43 PageID: 66




 accordance with 15 U.S.C. § 1117, N.J. Stat. §§ 56:3-13.16 and other applicable laws.

        H.      An Order requiring Defendant to pay TD all of its litigation expenses, including

 reasonable attorneys’ fees and costs under 15 U.S.C. § 1117, N.J. Stat. §§ 56:3-13.16, New

 Jersey common law, and other applicable laws.

        I.      An Order requiring Defendant to pay TD punitive damages in an amount to be

 determined due to the foregoing willful acts.

        J.      Other relief as the Court may deem appropriate.

 Dated: October 14, 2020                         /s/ Samuel V. Eichner
                                                 Samuel V. Eichner (Bar No. 902302012)
                                                 Douglas A. Rettew (pro hac vice to be filed)
                                                 Jessica L. Hannah (pro hac vice to be filed)
                                                 FINNEGAN, HENDERSON, FARABOW,
                                                   GARRETT & DUNNER LLP
                                                 901 New York Avenue, NW
                                                 Washington, D.C. 20001-4413
                                                 (202) 408-4000 (phone)
                                                 (202) 408-4400 (fax)
                                                 Email: samuel.eichner@finnegan.com
                                                 Email: doug.rettew@finnegan.com
                                                 Email: jessica.hannah@finnegan.com




                                                   20
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 21 of 43 PageID: 67




                           EXHIBIT A
10/14/2020Case      1:20-cv-14424-RMB-MJS Document
                                             Trademark3-1     Filed
                                                       Electronic    10/14/20
                                                                  Search            Page 22 of 43 PageID: 68
                                                                         System (TESS)

            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                               ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark        TD
 Goods and        IC 036. US 101 102. G & S: BANKING AND RELATED FINANCIAL SERVICES, INVESTMENT SERVICES AND SECURITIES'
 Services         UNDERWRITING, ISSUANCE, BROKERAGE AND DEALERSHIP SERVICES. FIRST USE: 19690705. FIRST USE IN COMMERCE:
                  19690900
 Mark
 Drawing          (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
                  73816894
 Number
 Filing Date      August 4, 1989
 Current
                  1A
 Basis
 Original
                  1A
 Filing Basis
 Published for
                  April 2, 1991
 Opposition
 Change In
                  CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                  1649009
 Number
 Registration
                  June 25, 1991
 Date
 Owner            (REGISTRANT) TORONTO-DOMINION BANK, THE CHARTERED BANK CANADA LEGAL DEPARTMENT, P.O. BOX 1, TORONTO-DO
                  KING STREET W. AND BAY STREET TORONTO, ONTARIO CANADA MK5 1A2
 Attorney of
                  Douglas A. Rettew
 Record
 Prior
                  1195870
 Registrations
 Description
                  THE MARK CONSISTS, IN PART, OF A STYLIZED REPRESENTATION OF THE LETTERS "TD".
 of Mark
 Type of Mark     SERVICE MARK
 Register         PRINCIPAL
 Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20110119.
 Renewal          2ND RENEWAL 20110119
 Live/Dead
                  LIVE
 Indicator




                                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY



tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.2.1                                                                1/1
10/14/2020Case    1:20-cv-14424-RMB-MJS Document
                                           Trademark3-1     Filed
                                                     Electronic    10/14/20
                                                                Search            Page 23 of 43 PageID: 69
                                                                       System (TESS)

            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                  ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark           TD
 Goods and           IC 036. US 100 101 102. G & S: Securities brokerage services; mututal fund brokerage services; banking services. FIRST USE:
 Services            19690300. FIRST USE IN COMMERCE: 19990600
 Mark Drawing
                     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search
                     26.09.21 - Squares that are completely or partially shaded
 Code
 Serial Number       78516953
 Filing Date         November 15, 2004
 Current Basis       1A
 Original Filing
                     1A;44D
 Basis
 Published for
                     October 11, 2005
 Opposition
 Registration
                     3037995
 Number
 Registration Date   January 3, 2006
 Owner               (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-Dominion Tower, 12th Floor 66 Wellington
                     Street West Toronto, Ontario CANADA M5K1A2
 Attorney of
                     Douglas A. Rettew
 Record
 Priority Date       May 13, 2004
 Prior
                     1640759;1649009;2750706
 Registrations
 Type of Mark        SERVICE MARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
 Renewal             1ST RENEWAL 20160309
 Live/Dead
                     LIVE
 Indicator




                                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.3.1                                                                                        1/1
10/14/2020Case    1:20-cv-14424-RMB-MJS Document
                                           Trademark3-1     Filed
                                                     Electronic    10/14/20
                                                                Search            Page 24 of 43 PageID: 70
                                                                       System (TESS)

           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                  ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark           TD
 Goods and           IC 036. US 100 101 102. G & S: Securities brokerage services; mutual fund brokerage services; banking services. FIRST USE:
 Services            19690300. FIRST USE IN COMMERCE: 19990600
 Mark Drawing
                     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search       26.11.11 - Rectangles divided twice into three sections
 Code                26.11.21 - Rectangles that are completely or partially shaded
 Serial Number       78516988
 Filing Date         November 15, 2004
 Current Basis       1A
 Original Filing
                     1A;44D
 Basis
 Published for
                     October 18, 2005
 Opposition
 Registration
                     3041170
 Number
 Registration Date   January 10, 2006
 Owner               (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-Dominion Tower, 12th Floor 66 Wellington
                     Street West Toronto, Onatario CANADA M5K1A2
 Attorney of
                     Douglas A. Rettew
 Record
 Priority Date       May 13, 2004
 Prior
                     1640759;1649009;2750706
 Registrations
 Description of      The color(s) green and white is/are claimed as a feature of the mark. The color green appears as a background for the letters "TD"
 Mark                depicted in white.
 Type of Mark        SERVICE MARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
 Renewal             1ST RENEWAL 20160309
 Live/Dead
                     LIVE
 Indicator




                                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.4.1                                                                                               1/1
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 25 of 43 PageID: 71



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                             ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark             TD
Goods and Services IC 036. US 100 101 102. G & S: Securities brokerage services; mutual fund brokerage
                      services; banking services. FIRST USE: 19690300. FIRST USE IN COMMERCE: 19990600
Standard
Characters Claimed
Mark Drawing Code (4) STANDARD CHARACTER MARK
Serial Number         78576698
Filing Date           February 28, 2005
Current Basis         1A
Original Filing Basis 1A
Published for
                      October 18, 2005
Opposition
Registration
                      3041792
Number
Registration Date     January 10, 2006
Owner                 (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-
                      Dominion Tower, 12th Floor 66 Wellington Street West Toronto, Ontario CANADA M5K 1A2
Attorney of Record Douglas A. Rettew
Prior Registrations 1640759;1649009;2750706
Type of Mark          SERVICE MARK
Register              PRINCIPAL
Affidavit Text        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
Renewal               1ST RENEWAL 20160309
Live/Dead Indicator LIVE
Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 26 of 43 PageID: 72




                   |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 27 of 43 PageID: 73



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, [ magazines, ]
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking [ and insurance ]. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
              coin-counting services provided through coin-counting machines; electronic funds transfer;
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 28 of 43 PageID: 74


             administration of health savings accounts; providing grants and financial support to charitable
             organizations and governmental bodies for education, health, civic and community support,
             conservation of natural resources and support of philanthropy; banking services, namely, online
             banking services and online banking account services featuring account information reporting,
             automated clearing house, wire transfer and stop payment services; online mortgage banking,
             consumer and commercial lending services, investment brokerage, and stock brokerage services;
             banking services and online banking services, namely, providing customers with online access to
             account information, account management and reports, and electronic transactions via the Internet
             and computer networks; financial services, namely, wealth management services; financial
             consultation services; investment and financial advice and management; providing investment advice
             and investment brokerage services via the Internet; financial planning; private banking services and
             financial asset management; investment and financial advisory and management services; estate
             planning; estate trust management services; trust and estate services, namely, estate trust
             management and estate trust planning; financial management of pooled funds and pension funds;
             investment brokerage; automated securities brokerage; electronic discount securities brokerage
             services; commodity trading for others; financial services, namely, assisting others with the completion
             of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
             stock brokerage; security brokerage services; services related to administration of assets, namely,
             financial custody services, namely, maintaining possession of financial assets for others and financial
             research in the fields of fixed income, sales and trading of securities; financial services, namely,
             trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
             securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
             development and formation services for others, mutual fund distribution; mutual fund management,
             namely, management and portfolio advice for investment funds; securities underwriting, issuance,
             brokerage and dealership services; corporate financial trust operation and management services;
             issuance and administration of annuities; financial information provided by electronic means; financial
             services, namely, providing securities and investment information; providing stock and securities
             market information; economic forecasting and analysis; providing information in the nature of a
             database of reference materials in the fields of banking, investment and insurance; real estate
             services, namely, real estate financing; financial portfolio management services and insurance
             services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
             lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
             lending; financing and loan services; auto financing services; credit services, namely, credit card
             services, safe deposit box services, debit card services; lease-purchase financing services; equipment
             financing; providing an interactive web site featuring information for children and educators in the
             fields of banking and financial services; providing an interactive web site featuring educational
             information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
             19690300

             IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
             network; telecommunications gateway services, namely, providing an online link to news, financial
             information, business information, current events and reference materials; secure transmission of
             digital files in the field of banking not including the provision of news, information and research into
             third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

             IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
             by banks to business customers through an Internet log-on website; Non-downloadable electronic
             publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
             in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
             facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
             educational services, namely, conducting training classes, seminars, conferences, and workshops in
             the fields of banking, financial services, strategy, leadership and customer service, and distributing
             course materials in connection therewith; educational services in the nature of conducting children's
             programs in the fields of banking and financial services, featuring live school presentations in the
             nature of lectures and arranging of contests and guided educational tours of bank branches;
             educational services, namely, providing an interactive web site featuring online non-downloadable
             publications in the nature of teaching aids in the form of educational games and puzzles in the fields
             of banking and finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Standard
Characters
Claimed
Mark
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 29 of 43 PageID: 75


Drawing
                 (4) STANDARD CHARACTER MARK
Code
Serial
                 85478650
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4388813
Number
Registration
                 August 20, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description
                 Color is not claimed as a feature of the mark.
of Mark
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                               |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 30 of 43 PageID: 76



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, magazines,
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking and insurance. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 31 of 43 PageID: 77


          coin-counting services provided through coin-counting machines; electronic funds transfer;
          administration of health savings accounts; providing grants and financial support to charitable
          organizations and governmental bodies for education, health, civic and community support,
          conservation of natural resources and support of philanthropy; banking services, namely, online
          banking services and online banking account services featuring account information reporting,
          automated clearing house, wire transfer and stop payment services; online mortgage banking,
          consumer and commercial lending services, investment brokerage, and stock brokerage services;
          banking services and online banking services, namely, providing customers with online access to
          account information, account management and reports, and electronic transactions via the Internet
          and computer networks; financial services, namely, wealth management services; financial
          consultation services; investment and financial advice and management; providing investment advice
          and investment brokerage services via the Internet; financial planning; private banking services and
          financial asset management; investment and financial advisory and management services; estate
          planning; estate trust management services; trust and estate services, namely, estate trust
          management and estate trust planning; financial management of pooled funds and pension funds;
          investment brokerage; automated securities brokerage; electronic discount securities brokerage
          services; commodity trading for others; financial services, namely, assisting others with the completion
          of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
          stock brokerage; security brokerage services; services related to administration of assets, namely,
          financial custody services, namely, maintaining possession of financial assets for others and financial
          research in the fields of fixed income, sales and trading of securities; financial services, namely,
          trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
          securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
          development and formation services for others, mutual fund distribution; mutual fund management,
          namely, management and portfolio advice for investment funds; securities underwriting, issuance,
          brokerage and dealership services; corporate financial trust operation and management services;
          issuance and administration of annuities; financial information provided by electronic means; financial
          services, namely, providing securities and investment information; providing stock and securities
          market information; economic forecasting and analysis; providing information in the nature of a
          database of reference materials in the fields of banking, investment and insurance; real estate
          services, namely, real estate financing; financial portfolio management services and insurance
          services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
          lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
          lending; financing and loan services; auto financing services; credit services, namely, credit card
          services, safe deposit box services, debit card services; lease-purchase financing services; equipment
          financing; providing an interactive web site featuring information for children and educators in the
          fields of banking and financial services; providing an interactive web site featuring educational
          information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
          19690300

          IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
          network; telecommunications gateway services, namely, providing an online link to news, financial
          information, business information, current events and reference materials; secure transmission of
          digital files in the field of banking not including the provision of news, information and research into
          third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

          IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
          by banks to business customers through an Internet log-on website; Non-downloadable electronic
          publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
          in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
          facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
          educational services, namely, conducting training classes, seminars, conferences, and workshops in
          the fields of banking, financial services, strategy, leadership and customer service, and distributing
          course materials in connection therewith; educational services in the nature of conducting children's
          programs in the fields of banking and financial services, featuring live school presentations in the
          nature of lectures and arranging contests and guided educational tours of bank branches; educational
          services, namely, providing an interactive web site featuring online non-downloadable publications in
          the nature of teaching aids in the form of educational games and puzzles in the fields of banking and
          finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Mark
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 32 of 43 PageID: 78


Drawing
                 (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
Code
Serial
                 85478657
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4388814
Number
Registration
                 August 20, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description      Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a stylized
of Mark          format.
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 33 of 43 PageID: 79



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, magazines,
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking and insurance. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: Online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
              coin-counting services provided through coin-counting machines; electronic funds transfer;
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 34 of 43 PageID: 80


          administration of health savings accounts; providing grants and financial support to charitable
          organizations and governmental bodies for education, health, civic and community support,
          conservation of natural resources and support of philanthropy; banking services, namely, online
          banking services and online banking account services featuring account information reporting,
          automated clearing house, wire transfer and stop payment services; online mortgage banking,
          consumer and commercial lending services, investment brokerage, and stock brokerage services;
          banking services and online banking services, namely, providing customers with online access to
          account information, account management and reports, and electronic transactions via the Internet
          and computer networks; financial services, namely, wealth management services; financial
          consultation services; investment and financial advice and management; providing investment advice
          and investment brokerage services via the Internet; financial planning; private banking services and
          financial asset management; investment and financial advisory and management services; estate
          planning; estate trust management services; trust and estate services, namely, estate trust
          management and estate trust planning; financial management of pooled funds and pension funds;
          investment brokerage; automated securities brokerage; electronic discount securities brokerage
          services; commodity trading for others; financial services, namely, assisting others with the completion
          of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
          stock brokerage; security brokerage services; services related to administration of assets, namely,
          financial custody services, namely, maintaining possession of financial assets for others and financial
          research in the fields of fixed income, sales and trading of securities; financial services, namely,
          trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
          securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
          development and formation services for others, mutual fund distribution; mutual fund management,
          namely, management and portfolio advice for investment funds; securities underwriting, issuance,
          brokerage and dealership services; corporate financial trust operation and management services;
          issuance and administration of annuities; financial information provided by electronic means; financial
          services, namely, providing securities and investment information; providing stock and securities
          market information; economic forecasting and analysis; providing information in the nature of a
          database of reference materials in the fields of banking, investment and insurance; real estate
          services, namely, real estate financing; financial portfolio management services and insurance
          services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
          lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
          lending; financing and loan services; auto financing services; credit services, namely, credit card
          services, safe deposit box services, debit card services; lease-purchase financing services; equipment
          financing; providing an interactive web site featuring information for children and educators in the
          fields of banking and financial services; providing an interactive web site featuring educational
          information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
          19690300

          IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
          network; telecommunications gateway services, namely, providing an online link to news, financial
          information, business information, current events and reference materials; secure transmission of
          digital files in the field of banking not including the provision of news, information and research into
          third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

          IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
          by banks to business customers through and Internet log-on website; non-downloadable electronic
          publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
          in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
          facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
          educational services, namely, conducting training classes, seminars, conferences, and workshops in
          the fields of banking, financial services, strategy, leadership and customer service, and distributing
          course materials in connection therewith; educational services in the nature of conducting children's
          programs in the fields of banking and financial services, featuring live school presentations in the
          nature of lectures and arranging of contests and guided educational tours of bank branches;
          educational services, namely, providing an interactive web site featuring online non-downloadable
          publications in the nature of teaching aids in the form of educational games and puzzles in the fields
          of banking and finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Mark
Drawing   (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 35 of 43 PageID: 81


Search Code      26.09.21 - Squares that are completely or partially shaded
Serial
                 85478664
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4332605
Number
Registration
                 May 7, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description      Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a stylized format
of Mark          inside a square box.
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 36 of 43 PageID: 82



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                 ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark         TD BANK
Goods and         IC 036. US 100 101 102. G & S: Banking services; real estate investment, real estate management
Services          and real estate financing; securities brokerage and dealer services; estate trust management
                  services; credit card services, lending services, namely, consumer, commercial, mortgage, real
                  estate and wholesale, investment advisory and financial advisory services; investment
                  management and financial management services; [ insurance underwriting services in the fields of
                  travel, life, health, accident, fire, vehicle, property and creditor; ] mutual fund investment and
                  brokerage services. FIRST USE: 20081101. FIRST USE IN COMMERCE: 20081101
Standard
Characters
Claimed
Mark Drawing
                  (4) STANDARD CHARACTER MARK
Code
Trademark
Search Facility
                  LETS-2 TD Two letters or combinations of multiples of two letters
Classification
Code
Serial Number     77529427
Filing Date       July 23, 2008
Current Basis     1A
Original Filing
                  1B
Basis
Published for
                  June 9, 2009
Opposition
Registration
                  3788055
Number
Registration      May 11, 2010
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 37 of 43 PageID: 83


Date
Owner            (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA 12th Floor; 66
                 Wellington Street West Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1640759;1649009;2750706;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200504.
Renewal          1ST RENEWAL 20200504
Live/Dead
                 LIVE
Indicator




                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 38 of 43 PageID: 84



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark        TD BANK
Goods and        IC 036. US 100 101 102. G & S: Banking services. FIRST USE: 20081101. FIRST USE IN
Services         COMMERCE: 20081101
Mark Drawing
                 (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search   26.11.21 - Rectangles that are completely or partially shaded
Code            26.17.01 - Bands, straight ; Bars, straight ; Lines, straight ; Straight line(s), band(s) or bar(s)
                26.17.05 - Bands, horizontal ; Bars, horizontal ; Horizontal line(s), band(s) or bar(s) ; Lines,
                horizontal
                26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines ; Overlined
                words or letters ; Underlined words or letters
Trademark       LETS-2 TD Two letters or combinations of multiples of two letters
Search Facility SHAPES-BAR-BANDS Designs with bar, bands or lines
Classification SHAPES-GEOMETRIC Geometric figures and solids including squares, rectangles, quadrilaterals
Code            and polygons
Serial Number 77596279
Filing Date     October 20, 2008
Current Basis 1A
Original Filing
                1B
Basis
Published for
                September 1, 2009
Opposition
Registration
                3854367
Number
Registration
                September 28, 2010
Date
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 39 of 43 PageID: 85


Owner            (REGISTRANT) The Toronto-Dominion Bank Chartered Bank CANADA 66 Wellington Street West
                 Toronto Dominion Tower, 12th Floor Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3037995;3041792;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Description of   Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a box
Mark             followed by the word "BANK" with a line underneath it.
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200810.
Renewal          1ST RENEWAL 20200810
Live/Dead
                 LIVE
Indicator




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 40 of 43 PageID: 86



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark        TD BANK
Goods and        IC 036. US 100 101 102. G & S: Banking services. FIRST USE: 20081101. FIRST USE IN
Services         COMMERCE: 20081101
Mark Drawing
                 (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search   26.09.21 - Squares that are completely or partially shaded
Code            26.17.01 - Bands, straight ; Bars, straight ; Lines, straight ; Straight line(s), band(s) or bar(s)
                26.17.05 - Bands, horizontal ; Bars, horizontal ; Horizontal line(s), band(s) or bar(s) ; Lines,
                horizontal
                26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines ; Overlined
                words or letters ; Underlined words or letters
Trademark       LETS-2 TD Two letters or combinations of multiples of two letters
Search Facility SHAPES-BAR-BANDS Designs with bar, bands or lines
Classification SHAPES-COLORS-2 Design listing or lined for two colors
Code            SHAPES-GEOMETRIC Geometric figures and solids including squares, rectangles, quadrilaterals
                and polygons
Serial Number 77596371
Filing Date     October 20, 2008
Current Basis 1A
Original Filing
                1B
Basis
Published for
                September 1, 2009
Opposition
Registration
                3845809
Number
Registration
                September 7, 2010
Date
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 41 of 43 PageID: 87


Owner            (REGISTRANT) The Toronto-Dominion Bank Chartered Bank CANADA 66 Wellington Street West
                 Toronto Dominion Tower, 12th Floor Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3037995;3041170;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Description of   The color(s) green and white is/are claimed as a feature of the mark. The mark consists of the
Mark             letters "TD" in white inside a green box followed by the word "BANK" also shown in green with a
                 green line underneath it.
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200810.
Renewal          1ST RENEWAL 20200810
Live/Dead
                 LIVE
Indicator




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 42 of 43 PageID: 88



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                   ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark         TD BANK
Goods and         IC 036. US 100 101 102. G & S: Banking services; real estate investment, real estate management
Services          and real estate financing; securities brokerage and dealer services; estate trust management
                  services; credit card services, lending services, namely, consumer, commercial, mortgage, real
                  estate and wholesale, investment advisory and financial advisory services; investment management
                  and financial management services; insurance underwriting services in the fields of travel, life,
                  health, accident, fire, vehicle, property and creditor; mutual fund investment and brokerage services
Mark Drawing
                  (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search
                  26.11.21 - Rectangles that are completely or partially shaded
Code
Serial Number     77530232
Filing Date       July 24, 2008
Current Basis     44E
Original Filing
                  44D
Basis
Published for
                  April 5, 2011
Opposition
Registration
                  3979909
Number
Registration
                  June 21, 2011
Date
Owner             (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA 12th Floor Wellington
                  Street West Toronto-Dominion Toronto, Ontario CANADA M5K1A2
Attorney of
                  Douglas A. Rettew, Whitney D. Cooke
Record
Priority Date     July 23, 2008
 Case 1:20-cv-14424-RMB-MJS Document 3-1 Filed 10/14/20 Page 43 of 43 PageID: 89


Prior
                1640759;1649009;2750706
Registrations
Disclaimer     NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
               SHOWN
Description of The color(s) green, white and black is/are claimed as a feature of the mark. The mark consists of a
Mark           green box that is the background for the letters "TD" depicted in white, with the word "Bank"
               following in black.
Type of Mark SERVICE MARK
Register       PRINCIPAL
Affidavit Text SECT 15. SECT 8 (6-YR).
Live/Dead
               LIVE
Indicator




                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
